PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/666,640
Filing Date: 2 Aug 2017
Appellant(s): ASHBEC, LLC



__________________
William J. Clemens
Reg. No. 26,855
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01 July 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/10/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-34 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument
	With respect to 101 as being directed to non-statutory subject matter because it recites an abstract idea:

	Appellant argues that the components of the patient treatment management system are not generic computer components because the system, as described in US Patent 7,765,114 B2 which is incorporated in Appellant’s specification by reference, includes software program operated by the computer and modules for performing the functions of the claims. Appellant alleges that the monitoring devices are specialized medical devices used during the treatment regimen to monitor the patients. Examiner respectfully disagrees. The patient treatment management system in the claims comprises a medical treatment management system computer network including a computer connected to exchange data with a database, a plurality of healthcare provider terminals, a plurality of patient monitoring devices and an administration terminal.  The specification discloses the system at a high-level of generality as a network, a database, a computer running software (Specification [0029]). The specification also describes the healthcare provider terminal and the administration terminal as input/output devices of various types to exchange data with the computer, which also does not specify the provider terminal beyond a general purpose computer used for its ordinary purpose of receiving and transmitting data (specification [0029]). The patient monitoring devices are also not specified beyond various medical devices use in the treatment regimen and for exchanging data (specification [0029]). These elements are not specified in any manner beyond general purpose computing components which are well-known and used for their ordinary purpose. As per MPEP 2106.05(f), use of a computer or other machinery in its ordinary capacity for tasks such as receiving, storing, transmitting data amounts to mere instructions to apply the exception. Examiner notes that the specification also describes the processor of the system which process an event may be computer software of a person (specification [0007]). 
Appellant also argues that the claims provide an improvement to technology or a technical field because they provide an improvement to the functioning of a patient treatment management system including a computer by minimizing alert fatigue and increasing delivery quality. Examiner respectfully disagrees. The alert fatigue is minimized by determining whether the recipient is to be notified based on an associated alert frequency and alert type. Minimizing alerts by determining the recipient should or should not be notified based on alert frequency and alert type is not a technical improvement because it does not show a technical solution to a technical problem. The problem of alert fatigue is not a technical problem, and the solution of making a determination of whether an alert should be sent based on following the rules and instructions of the alert frequency and type is not a technical solution. The solution is the abstract idea itself of making determinations based on following rules and/or instructions which amounts to organizing human activity, and the improvement of minimizing the alerts is an improvement to the abstract idea itself. The minimizing is not based on a technical improvement or technical feature.
Appellant argues that the claims recite an invention that is directed to significantly more than a judicial exception and recite additional elements that integrate the judicial exception into a practical application, similar to US Patent 11, 132, 424 B2 which overcome a 35 U.S.C. 101 rejection. The claims of the '424 patent provide an activation of a device to perform a particular action which includes automatic activation of a blood glucose sensor which is an additional element beyond the abstract idea which integrates the abstract idea into a practical application. The present claims do not cause activation of a device, but rather involve following instructions or parameters which determine if the frequency is exceeded and the alert type and based on the instructions it is determined whether a transmission of an alert should not happen. This is not similar to the reason for eligibility of the '424 patent. Instead, this is directed to the abstract idea itself, where determining the frequency and alert type and based on those making a decision on whether to send a transmission or not is part of the abstract idea.  Claim elements which are part of the abstract idea are not analyzed in Step 2A, Part Two and Step 2B and therefore, cannot integrate the judicial exception into a practical application or provide significantly more than the abstract idea.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EVANGELINE BARR/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626       
                                                                                                                                                                                                 
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.